08/17/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 19, 2017

                STATE OF TENNESSEE v. MARK L. WATSON

                  Appeal from the Circuit Court for Stewart County
                     No. 2015-CR-36 David D. Wolfe, Judge
                      ___________________________________

                           No. M2016-02392-CCA-R3-CD
                       ___________________________________


A Stewart County jury convicted the Defendant, Mark L. Watson, of vandalism of
property valued at $1,000 or more but less than $10,000. The trial court sentenced the
Defendant to two years on probation. On appeal, the Defendant asserts that the evidence
is insufficient to support the conviction. After a thorough review of the record, we affirm
the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and TIMOTHY L. EASTER, JJ., joined.

Shipp R. Weems, District Public Defender, and Richard D. Taylor, Assistant District
Public Defender, for the appellant, Mark L. Watson.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; W. Ray Crouch, Jr., District Attorney General; and Erin D. Bryson,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

       Mr. Billy Stavely, the victim, testified that he has two residences: one in Stewart
County and one in Glen Carbon, Illinois. He stated that he has lived at the Stewart
County residence with his wife since 1999 and that he purchased an adjacent property,
which is located “on the same farm.” He purchased the adjacent property from an estate
left by a woman to her three children: Mr. Gary Watson, Ms. Kathy Watson, and the
Defendant. Mr. Stavely explained that on the adjacent property, there is a shed and “the
remnants of a house trailer.” He testified that the shed and trailer were on the land when
he closed on the property on June 11, 2014, and that he intended to rent the trailer. He
denied ever stating that he would burn or demolish the trailer. Mr. Stavely testified that
he told Ms. Watson, the estate’s executor, that she “had all the time she wanted to remove
a china cabinet” that belonged to her family. He also testified that the trailer contained
“[n]early everything that anyone needed to live in a house” and that he began cleaning
and getting rid of items he did not want on September 5, 2014. He stated that after he
was done cleaning that day, he secured the back exterior door by screwing boards across
the door frame, and he locked the front exterior door. He explained that the front door
could be opened with a credit card when locked, a fact that he learned from Mr. Watson.

        Mr. Stavely left the trailer in the afternoon of September 5, 2014, and did not
return until the afternoon of September 6, 2014. When he returned, he discovered the
front door still locked and the back door “kicked open.” He stated that that the trailer was
in a “damaged condition” and “in total disarray,” that the walls were “knocked down”
and “ripped off,” and that “[s]ome of the windows were knocked out.” Mr. Stavely
identified photographs showing that “the electrical wiring and the wall had been totally
demolished,” that the washer and dryer were removed, that items were piled on the
couch, that some of the wainscoting had been “torn” from the wall, and that a wire had
been ripped out from the floor up to the ceiling. He noted several other photographic
exhibits showed damage to the dry wall and electrical wiring in every room of the trailer
and to the furnace. He also testified that there was damage to the exterior of the trailer as
well, including missing electrical wiring and a missing air conditioner. He estimated that
the coil located inside the air conditioning unit had a replacement cost of several hundred
dollars.

       Mr. Stavely testified that upon discovering the damage to the trailer, he reported
the damage to the Sheriff’s Department. He testified that he also called Ms. Watson and
informed her that she should retrieve her china cabinet because he feared further damage
to the trailer. He stated that he purchased the property and trailer for $7,500,
characterizing the purchase as “an extreme bargain,” but that the trailer had a value of
around $15,000 to $18,000. He originally estimated that the damage to the trailer to be
around $6,000 to $7,000.

        Mr. Stavely testified that prior to the vandalism, he spoke by telephone with the
Defendant about the trailer. Mr. Stavely also testified that during their telephone
conversation, the Defendant informed him that he would not let Mr. Watson sell the
trailer for the price Mr. Watson requested because he believed it was worth more than
Mr. Watson’s asking price. Mr. Stavely stated that he did not speak to the Defendant at
any point between their conversation and the vandalism. He also stated that after the
                                            -2-
vandalism, he spoke with the Defendant by telephone, and the Defendant asked him not
to pursue charges against him.

        On cross-examination, Mr. Stavely testified that he did not have prior contact with
the Defendant before speaking with him by telephone about the trailer. He also testified
that he did not have a bill of sale for the trailer because the trailer was permanently
attached to the real estate. He stated that between June 2014 and September 2014 the
trailer did not have “water service.” When asked by defense counsel whether there was a
water pump or city water supply on the property, Mr. Stavely answered in the affirmative
and stated that he did not check whether the pump was working because the pump was
stolen. Mr. Stavely testified that he had not yet rented the trailer. He stated that
following the vandalism, he had a contractor go to the trailer and assess the damage but
did not request an estimate for the cost of repair. He testified that he did not recall
whether the Defendant apologized for the vandalism but that the Defendant offered to
repair the damage if he was provided with the materials. He denied having told police
that Ms. Watson told him that the Defendant was responsible for the vandalism.

       Mr. Stavely acknowledged that the home was not described as “mobile” in the
deed because it was a “permanent” home. He testified that the electrical service was
turned off at the time but that the connection could be turned on at any point. He stated
that he never received a key to the front door because he never personally saw Mr.
Watson and did not know whether Mr. Watson possessed the key. He also stated that as
a result of his telephone conversation with the Defendant, Mr. Watson increased the
asking price for the property from $6,000 to $7,500. He testified that although the trailer
was appraised at $15,000, Mr. Watson needed money to pay off an existing loan. Mr.
Stavely stated that he agreed to the increased asking price after inspecting the trailer for
himself and discovering that the trailer was newer and larger than expected. He
explained that due to the urgency for money, Mr. Watson told him to inspect the trailer
for himself and instructed him how to open the door with a credit card.

       Ms. Olivia Wann, an attorney in Stewart County, testified that she prepared the
deed for the property where the trailer was located. She prepared the deed without the
benefit of a title examination and did not provide any tax advice. She stated that the
description of the property was taken from the previous deed. She also stated that
generally, a description of a house would not be included in the deed because it is fixed to
the land. Ms. Wann believed a written agreement would be necessary in the event
personal property left on the real property was to be retrieved after the closing date. She
was not involved in any aspect of the negotiations or discussions involving the trailer.

      On cross-examination, Ms. Wann testified that if she prepares a deed for real
property with a residential mobile home, she lists the mobile home in the deed. She also
                                           -3-
testified that mobile homes usually have a title and that the title is typically transferred.
She stated that if the mobile home does not have a title, the owner of the property files an
affidavit of affixation, which become a part of the chain of title. In the case of the instant
real estate transfer, there was no description of the trailer in the deed.

      On re-direct examination, Ms. Wann testified that owners of older mobile homes
may not have the titling documents for their mobile homes and that it is common for an
owner to transfer a mobile home without an exchange of titling documents. On re-cross
examination, she testified that in other land transactions she has done, the presence of a
mobile home is a “burden” in the transaction.

        Officer Jody Batton with the Stewart County Sheriff’s Office testified that he
responded to Mr. Stavely’s vandalism report. He said that every wall of the trailer
appeared to be damaged and that wires were pulled from the walls. Officer Batton
testified that he went to the Defendant’s residence to speak with him. He described the
Defendant’s demeanor as “he knew what was going on” but that he was not angry. He
took a written statement from the Defendant, which he read in court and entered as an
exhibit, as follows:

               Mr. Stavely bought our family’s property a while back. At the
       closing he stated he would give us time to get whatever we wanted from the
       trailer. He was going to burn it or bulldoze it when we were finished.

              That morning I went to the trailer and took the cooper wire out. But
       before that, I sent a text to Kathy, who is the liaison between us, to tell him
       that I was going to be there. Later on, Mr. Stavely went to the trailer and
       thought it had been robbed of the wire.

              I called Mr. Stavely and we talked a while, but he was still mad
       about the misunderstanding. I told him I would do any work he needed for
       free, and I apologized for the lack of communication. We may still be able
       to work this out.

Officer Batton stated that following the conclusion of his investigation, he decided to
arrest the Defendant and charge him with vandalism.

        On cross-examination, Officer Batton testified that the Defendant was cooperative,
showed him a pile of copper wires, and did not engage in a cover up or flee. He stated
that the Defendant wanted to “work all this out” with Mr. Stavely and that the Defendant
kept insisting that this was a “misunderstanding” and a “failure to communicate.”

                                            -4-
        The Defendant stated that he moved onto the property in 2004 and purchased the
trailer to put on the land. He also stated that the trailer was placed on cinder blocks and
“strapped” down to the land. He lived in the trailer from 2004 until 2012. He testified
that because Mr. Stavely diverted the creek that supplied the trailer with its water supply,
the trailer did not have water service after he moved away in 2012. He stated that after a
flood occurred, the insulation under the flooring of the trailer grew mold and mildew. He
also stated that the trailer was fully furnished and that Mr. Stavely allowed him to keep
his belongings stored at the trailer until he bought new land. The Defendant testified that
Mr. Stavely said that he would move the trailer with his own equipment onto the
Defendant’s new land if within a “reasonable distance.” He also testified that Mr.
Stavely informed him that he was not interested in the trailer, explaining that Mr. Stavely
wanted to bulldoze and burn the trailer if he did not remove it from the land. He
explained that he did not have a certificate of title for the trailer because he had lost the
certificate.

        On cross-examination, the Defendant testified that he did not intend to sell the
trailer to Mr. Stavely and that he did not move the trailer himself because he did not have
the necessary equipment. He also testified that he first offered to sell Mr. Stavely the
land for $14,000 but that he lowered the price to $7,000 because Mr. Stavely did not want
the trailer and it was not part of the transaction. He stated that the trailer is currently
“stripped down to the studs,” explaining that Mr. Stavely removed the drywall and the
siding from the trailer.

        The Defendant testified that he did not know whether his personal property had
been removed from the trailer, despite testifying to the fact that one could see through the
trailer because it had been “stripped down.” He also testified that he did not have a
written agreement with Mr. Stavely about removing the trailer from the property because
he had known Mr. Stavely for years and trusted him.

       Ms. Watson testified that she spoke with Mr. Stavely after executing the deed to
the property. She summarized their conversation as follows:

              We were all very happy to have that property sold. Mr. Stavely told
       me that he was very happy to have that piece of his farm back again. He
       had tried to buy that piece prior to [Mr. Watson] buying it, and now that
       [Mr. Watson] was selling it, he would have his entire farm back intact
       again.

             And I said, well, we have a lot of stuff inside that trailer. He said
       that wasn’t a problem, we could have as much time as we wanted to
       remove the things, and that … he had told [Mr. Watson] he would move the
                                            -5-
       trailer for him. But that if he didn’t want the trailer, that he was either
       going to burn it or bulldoze it, that all he was interested in was the land.

         She testified that Mr. Stavely said that they could take as much time as they
needed emptying the trailer and that they could “do with the trailer what [they] wanted.”
She understood that the trailer was not being sold with the land. Ms. Watson testified
that on September 6, 2014, the Defendant sent her a text message informing her that he
was going to the trailer to retrieve some personal property and asking her to “let Mr.
Stavely know so that there wouldn’t be any trouble.” She testified that she did not read
the Defendant’s text message until after the Defendant had already been to the trailer
because she was in church when she received the text message. She stated that after
reading the text message, she called Mr. Stavely, who was “very upset” and told her that
his trailer had been vandalized. She informed him that the Defendant went to the trailer
to retrieve personal property and that the trailer had not been vandalized by the Defendant
because it was Mr. Watson’s trailer. Ms. Watson testified that, upon her last visit to the
trailer, the trailer had mold on the walls.

       On cross-examination, Ms. Watson acknowledged that she gave a statement to the
police in which she said Mr. Watson “formerly owned the trailer and sold it to [Mr.]
Stavely.” She testified that she told Officer Batton that the Defendant could not have
vandalized the trailer because Mr. Watson was the owner and that Mr. Watson gave the
Defendant permission to go to the trailer to retrieve personal property. She also testified
that she told Officer Batton this information at the Defendant’s house. She stated that
there was mold in the living room and kitchen and that the mold was green and black.
The prosecutor showed her pictures of the trailer following the vandalism, and she stated
that she could not see any mold in the photographs. She testified that the mold was not
photographed because it “was up near the ceiling” and did not see any photographs of the
ceiling.

        On re-direct examination, Ms. Watson testified that during her last visit to the
trailer, it smelled “damp and musty.” She also testified that she overheard a telephone
conversation between the Defendant and Mr. Stavely following the vandalism. She
stated that the Defendant apologized to Mr. Stavely, explaining that there had been a
misunderstanding and “that he would go in and fix anything that had been wrecked.”

        Following Ms. Watson’s testimony, the prosecutor called Officer Batton back to
the witness stand for rebuttal proof. Officer Batton testified that he did not recall Ms.
Watson or anyone else informing him that the trailer belonged to Mr. Watson. A video
recording of Officer Batton’s conversation with the Defendant and Ms. Watson was
played for the jury. While the video was playing, Officer Batton described the contents
of the recording. He explained that the recording took place at the Defendant’s residence
                                           -6-
and that the two people in the video were the Defendant and Ms. Watson. He testified
that during his investigation, no one claimed that the trailer did not belong to Mr. Stavely.

       Following the conclusion of proof, the jury found the Defendant guilty of
vandalism of property valued $1,000 or more but less than $10,000. See T.C.A. § 39-14-
103, -105 (2014). The trial court sentenced the Defendant to serve two years on
probation. The Defendant appeals.

                                       ANALYSIS

       On appeal, the Defendant argues that the evidence is insufficient to sustain his
conviction because the State failed to prove that Mr. Stavely owned the trailer. The State
argues that the evidence is sufficient. We agree with the State.

       When an accused challenges the sufficiency of the evidence, this court must
review the record to determine if the evidence adduced during the trial was sufficient “to
support the finding by the trier of fact of guilt beyond a reasonable doubt.” Tenn. R.
App. P. 13(e). The appellate court determines “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979).

       In determining the sufficiency of the evidence, this court does not reweigh or
reevaluate the evidence. State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004). Instead,
this court affords the State the strongest legitimate view of the evidence contained in the
record, as well as all reasonable and legitimate inferences that may be drawn from that
evidence. State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). “A guilty verdict by the
jury, approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution’s theory.” State v. Bland, 958 S.W.2d
651, 659 (Tenn. 1997). The conviction replaces the presumption of innocence with a
presumption of guilt, and the accused has the burden of illustrating why the evidence is
insufficient to support the verdict returned by the trier of fact. State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

       A person commits vandalism when he or she knowingly “[c]auses damage to or
the destruction of any real or personal property of another … knowing that the person
does not have the owner’s effective consent.” T.C.A. § 39-14-408(b)(1). If the value of
the property that was vandalized is $1,000 or more but less than $10,000, the defendant is
guilty of a Class D felony. Id. § 39-14-105(a)(3) (2014). An owner of property is “a
person, other than the defendant, who has possession of or any interest other than a
mortgage, deed of trust or security interest in property, even though that possession or
                                            -7-
interest is unlawful and without whose consent the defendant has no authority to exert
control over the property.” Id. § 39-11-106(a)(26).

       In the light most favorable to the State, the evidence establishes that the Defendant
admitted to Mr. Stavely that he caused the damage to the trailer, offered to repair the
damage, and asked him not to pursue charges against him. Moreover, the Defendant
showed Officer Batton a pile of copper wires in his possession and acknowledged that he
obtained items from the trailer.

        The Defendant specifically challenges whether the State’s evidence is sufficient to
prove that Mr. Stavely was the owner of the trailer. The Defendant and Ms. Watson
testified at trial that the trailer did not belong to Mr. Stavely, that it was not part of the
real estate transaction, that it was damaged with mold, and that Mr. Stavely intended to
demolish it. Mr. Stavely, on the other hand, testified that he was the owner of the trailer,
that he owned the land on which the trailer sat, that the trailer was attached to the land
when he purchased from it from the Watsons, that he intended to clean the trailer and rent
it out, and that he agreed to an increase in the purchase price of the land after inspecting
the trailer. Moreover, Ms. Watson gave a written statement to the police where she
indicated that Mr. Watson “formerly owned the trailer and sold it to [Mr.] Stavely.” Ms.
Watson also acknowledged that, although she had testified that the trailer had mold on
the walls, none was visible in the photographs because the mold was on the ceiling. By
finding the Defendant guilty, the jury accredited Mr. Stavely’s testimony, which stated
that he was the owner of the trailer and, thus, the victim of the vandalism. Bland, 958
S.W.2d at 659. Accordingly, we hold that the evidence is sufficient to support the
Defendant’s vandalism conviction.

                                      CONCLUSION

       Based on the foregoing, we affirm the judgment of the trial court.


                                            ____________________________________
                                           JOHN EVERETT WILLIAMS, JUDGE




                                            -8-